DETAILED ACTION
Response to Amendment
	This action is in response to the amendment filed on March 8, 2022.  Claims 1-2, 6, 12, and 15 have been amended.  A supplemental amendment was filed on May 25, 2022.  Claims 1, 16-19, and 21-23 have been cancelled.  Claim 24 was added.  Claims 2, 6, 11, and 15 were amended.  Claims 2, 6, 11-13, 15, and 24 have been examined and are currently pending.    

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
Claims 2, 6, 11, 13, 15, and 24 are allowed subject to the examiner’s amendment described below.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mohamed Azeez, Reg. Number 71,694 on June 1, 2022.
The application has been amended as follows:  Please cancel 12.  Please amend claims 2, 6, 11, and 15.



2. (Currently Amended) The system of claim 24, wherein the vaccination status is displayed on any one of [[the]] first user mobile device; (2) transmitting a signal with a tag to any one of the for scanning or fixed access terminal; (3) accepting the signal with the tag by any one of the for scanning or fixed access terminal; (4) decoding the tag by any one of the for scanning or fixed access terminal to trigger  a digital event comprising at least one of as sound, vibration, flash, signal, symbol, color, text, curated line of static, dynamic or scheduled images or video content for certification display of the first user’s vaccination status on any one of the second user for scanning or fixed access terminal.

6. (Currently Amended) The system of claim 24, further comprising a wireless signal sent from  a first user to at least one of a second user, group of users, fixed-access terminal, or static receivers, which transfers data for decoding to validate the vaccination status of the first user, wherein the validation is in the form of a color and/or symbol coded display on any one of the second user’s badge device, group of users badge devices, or fixed-access terminal.

11. (Currently Amended) The system of claim 2, wherein the tag is decoded by a fixed access terminal validating at least the first user associated with the first user badge device or first user mobile device transmitting the 

12.  (Canceled).


15. (Currently Amended) The system of claim 24, wherein at least the first user badge device is secured on a first user or on a back wall of the first user mobile device for achieving line-of-sight display. 

Bui US Publication 20110216931 A1 Module Wireless Electronic Communication System
Bui discloses an electronic communication devices are disclosed that are configured in the form of a personal accessory. The devices preferably include a communication module and at least one ear speaker operably connected to the communication module through at least one wire. The invention provides that the communication module enables wireless communication with another device, e.g., cellular telephones, digital data players, etc. The communication module is preferably concealed behind a first disguising component. The at least one wire of the device is also concealed within or runs contiguous with another disguising component.

Tsai et al. US Publication 20150149924 A1 Interaction Method Between Wearable Devices and Wearable Device Thereof
Tsai discloses an interaction method between wearable devices. The method of the present invention comprises: sending a detection signal from a first wearable device to detect a second wearable device according to a predetermined interaction rule used by the first wearable device and the second wearable device; sending a response signal to confirm the interaction from the second wearable device to the first wearable device according to the predetermined interaction rule after the second wearable device receives the detection signal sent from the first wearable device; establishing an interaction communication between the first wearable device and the second wearable device after the first wearable device receives the response signal sent from the second wearable device, interacting between the first wearable device and the second wearable device according to the predetermined interaction rule. The method of the present invention enhances the intelligence and social function of the wearable devices.

Wexler et al. US Publication 20160028947 A1 Wearable Apparatus Securable to Clothing
Wexler discloses a wearable apparatus is provided for securing a wearable apparatus to an article of clothing. In one implementation, an apparatus securable to an article of clothing may include a capturing unit including at least one image sensor configured to capture images of an environment of a user and a power unit configured to house a power source. The apparatus may further include a connector configured to connect the capturing unit and the power unit. The connector is configured to secure the apparatus to the article of clothing such that the capturing unit is positioned over an outer surface of the article of clothing and the powering unit is positioned under an inner surface of the article of clothing.

Harper US Patent 7128258 B1 Optical Immunization Card
Harper discloses a system is provided for providing security with an optical card. According to one embodiment of the invention, immunization data can be disposed on an optical card and used in an optical card system to establish that a particular individual has been immunized for a particular disease. The immunization data can be stored in a variety of formats and encrypted for verification. Biometric data can be used with the immunization data to establish that the immunization data applies to that particular individual. The optical card memory allows sufficient biometric data to be stored so as to clearly verify the identity of the card holder.



Kukreja et al. US Patent 10937296 B1 System and Method to Manage Safe Physical Distancing Between Entities
Kukreja discloses a wearable electronic device, system and method to manage safe physical distancing between a first entity and one or more proximate entities for limiting pathogenic exposure therebetween, includes obtaining an identity attribute associated with a wearable electronic device worn by the first entity; authenticating a first entity electronic device or a computing device; receiving, at a centralized server, a first set of data packets related to a status query associated with the one or more health attributes of the first entity; computing a status information, in response to the status query; transmitting a second set of data packets related to the computed status information; and transmitting the obtained status information, to provide one or more unique alerts on the wearable electronic device of the one or more health attributes of the first entity to the one or more proximate entities.

The present invention discloses a  system and method for certification and distancing display on a user-worn badge device for infection prevention. In one embodiment, the system and method entails uploading a decrypted health token from the at least first user-networked device for displaying the “clean” health certification in a form of a color and/or symbol code on the at least first user-worn badge device; and uploading a pre-defined distancing rules for displaying at least one of color/symbol/audio-coded warning of registering presence at least a second user-worn badge device within a threshold distance of the first user-worn badge device based on the pre-defined distancing rule.



Claim 24 is allowed because the prior art of record of Bui, Tsai, Wexler, Harper, and Kukreja alone or in combination, fails to teach or suggest or otherwise make obvious, all the limitations comprising:
transmit a signal along with data to the second user badge device, wherein the data contains the symbol and color-code to convey a vaccination status;
display the symbol and color-code related to the vaccination status of the first user on the second user badge device, wherein the symbol and color code signals/validates safe entry of the first user to enter a premise.

Dependent claims 2, 6, 11, 13, and 15 are allowable based on the same rationale as the claims they depend.

Objections to claims 6 and 11 have been withdrawn.

Claims 2, 6, and 12-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been withdrawn. 

The Examiner notes the applicant’s invention is directed to patentable eligible subject matter under 35 U.S.C. 101. The applicant’s invention provides an improvement over past systems, the applicant's specification discloses, “In the midst of the Coronavirus pandemic gripping the entire world, it has become increasingly clear that a line-of-sight signaling devise may be crucial for signaling to others a “health status”. This displayed “health status” would ensure an “up-to-the-minute” digital certification issued by a public health registry—allaying any concerns or fears from others attempting to engage. This “health status” display would allow for even non-essential channels of commerce to reopen. It has been recently estimated by the IMF that we will experience a 3% contraction in global GDP as a result of the pandemic. The sectors that have been most affected are those that involve a high-level of social interaction, such as the food service industry. According to a recent report from the National Restaurant Association, 3% of the 4,000 member restaurants have already permanently gone out of business, with a staggering 12% anticipating going out of business by the end of April 2020. This vital channel of commerce may be reopened—despite the lack of ubiquitous testing or a vaccine—provided every customer and employee was mandated to display a time-stamped public health agency-issued “COVIF-free” certification.” (paragraph 006), “Now in reference to FIGS. 16 and 18, illustrating an exemplary certification display scheme and legend in accordance with an aspect of the invention, respectively. As shown in FIG. 16, the interactive, line-of-sight badge device may be communicatively coupled to a remote public health registry and decrypt/display a real-time “Covid-Free” certification (indicated by a green circle surrounded by a green square) for the user. This would allow “gate-keepers” of institutions to rest assure of the users admission. The user would have an option to opt-out of the “real-time” check and display a green circle surrounded by a red square—indicating a “Covid-Free” certification, albeit not real-time, though within a pre-defined period of time. As shown in FIG. 18, other potential display scenarios may be a green diamond indicating “Covid-Free”, however, untested within the last two weeks; a yellow circle indicating “Vaccinated” within the last 12 months; and a yellow diamond indicating “Vaccinated” outside of the 12 month window. It should be appreciated that any choice or combination of colors, shapes, and pre-defined windows of time may be used for the certification display. With that said, the selection will need to be universalized among users to convey an unambiguous signal to at least one of: Other users, fixed-access terminals (VE/POHC), or “gate-keepers”.” (paragraph 0092), and “Any number of color and symbol choices may be displayed for signaling at least one of the above four health status, vis-à-vis, a viral state (Covid-19, for instance). In addition to color and symbol language, any configuration of audio, flash, or vibrational alerts may be deployed on the user device (badge/mobile). The interactive nature of the badge is the most critical aspect of this public health tool. In some embodiments, if a badge comes within a distance of another, while displaying a noncompatible color/symbol, at least one of the two interacting badges may at least one of color/symbol display, flash, vibrate, or be audible. This alert output will serve three purposes: To inform others around of the status (clean/not clean) and permission to approach; To allow or block people interacting digitally with the user; To allow (clean) user to enter physical locations.” (paragraph 0095).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Covid-19 Vaccine or Treatment Will Have Equitable Access and An Affordable Price for Everyone
The pharmaceutical industry has globally agreed that drugs or vaccines versus Covid-19 that may
 result from their ongoing research will have equitable access and an affordable - not-for-profit worldwide," so that nowhere will no one go untreated because they cannot afford it." It is a commitment made by the entire sector through its international employer, Ifpma, within the framework of the Access Accelerated alliance, which also includes organizations such as WHO, Gavi and Bill &Melinda Gates foundations and the Red Cross, among others.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682